UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6599


FERNANDO MIGUEL NUNEZ,

                     Petitioner - Appellant,

              v.

UNITED STATES OF AMERICA,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:21-hc-02075-D)


Submitted: October 1, 2021                                        Decided: October 7, 2021


Before WILKINSON and MOTZ, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fernando Miguel Nunez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fernando Miguel Nunez, a federal prisoner, appeals the district court’s order

construing his filing as a 28 U.S.C. § 2241 petition and denying it, as Nunez is incarcerated

in California. * We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Nunez v. United States, No.

5:21-hc-02075-D (E.D.N.C. filed Apr. 5 & entered Apr. 6, 2021). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
         On appeal, Nunez asserts that his filing was a Fed. R. Civ. P. 60(b) motion seeking
to reopen his § 2255 motion on the basis of new evidence. However, even if the district
court erred in construing his filing (which it did not), Nunez’s Rule 60(b) motion would be
untimely. See Fed. R. Civ. P. 60(c)(1).

                                             2